Mabsiiall, J.
The mandate of this court upon the former appeal (118 Wis. 514, 95 N. W. 1089) did not specifically direct the trial court as to the date up to which interest at the rate of fifteen per cent, per annum should be allowed appellant. That was not a matter in controversy. Only the principal sum or sums upon which interest should be computed and awarded defendant as a condition precedent to a recovery of the land by appellant, was involved. The controversy in that regard being settled, the trial court was required by the mandate to make an order in accordance therewith and as prescribed by the statutes. That involved compliance with sec. 3087, Stats. 1898, which provides that:
“When the plaintiff is entitled to recover by reason of a defect or insufficiency of any tax deed under which the defendant claims title or in the proceedings prior to the sale upon which such tax deed was issued [except in circumstances not material here], the court shall order that the amount for which such land was sold, and the costs of executing and recording such tax deed, and the amount paid by the defendant for taxes assessed upon such premises subsequent to said sale, *473■with, interest on all such sums at the rate of fifteen per centum per annum from the time so paid until the date of verdict, shall he set off against the damages awarded to the plaintiff by the verdict; and if there be any excess, that the plaintiff, as a condition of judgment, shall pay the same, with interest from the date of the verdict, within ninety days; and that, in default thereof, the defendant shall have judgment in the action.”
So the period during which interest at the rate of fifteen per cent, per annum is allowed, ends with the decision as to the validity of the title. There was no verdict in this case, but there was a finding of the court in lieu thereof, which obviously must stand in place of a verdict as regards the question at issue.
The determination of the court respecting the amount to be paid by plaintiff in the manner indicated in the section, forms no part of the decision respecting the validity of his title. It is merely a step in the proceedings subsequent to such decision, necessary to enable the plaintiff to reap the fruits thereof. It mates no difference when the determination is made, as regards the matter of interest, or whether, when once made, it is thereafter reversed and the question involved is subsequently correctly determined, since the date of the initial question, the right of the plaintiff to the land as against the defendant as alleged in the' complaint, by the plain words of the statute governs the matter. There was but one determination of such issues in this case. They were fully closed by the findings. The statute merely imposed a condition of the use of judicial machinery by appellant to recover the land notwithstanding such decision. So no error was committed in allowing interest at the rate of fifteen per cent, per annum only up to the date of the finding, instead of up to the date of the order made pursuant to the mandate of this court and sec. 3087, aforesaid.
By the Gourt. — The judgment is affirmed.